





Exhibit 10.3

LEVI STRAUSS & CO.
EXECUTIVE SEVERANCE PLAN
(Effective February 10, 2014)







--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page
1.
Definitions.
1
 
 
 
2.
Eligibility for Severance Payments, Severance Benefits and Deferred Termination
Early Retirement Benefits.
2
 
 
 
3.
Amount and Form of Severance Payments, Severance Benefits and Deferred
Termination Early Retirement Benefits.
4
 
 
 
4.
Administration.
9
 
 
 
5.
Amendment or Termination.
9
 
 
 
6.
Claims Procedure.
9
 
 
 
7.
Source of Payments.
11
 
 
 
8.
Inalienability.
11
 
 
 
9.
Recovery of Payments Made by Mistake.
11
 
 
 
10.
No Enlargement of Employment Rights.
11
 
 
 
11.
Applicable Law.
11
 
 
 
12.
Severability.
12
 
 
 
13.
Execution.
12






--------------------------------------------------------------------------------




LEVI STRAUSS & CO.
EXECUTIVE SEVERANCE PLAN
(Effective February 10, 2014)
Introduction. Levi Strauss & Co. (the “Company”) established the Levi Strauss &
Co. Executive Severance Plan (the “Plan”) effective May 1, 2004 for the benefit
of certain eligible Executives of the Company. The Company has amended the Plan
from time to time, and hereby amends and restates the Plan effective February
10, 2014.
The purpose of the Plan is to provide an eligible Executive with Severance
Payments, Severance Benefits and Deferred Termination Early Retirement Benefits
in the event the Executive’s employment is involuntarily terminated under
circumstances entitling the Executive to Severance Payments, Severance Benefits
or Deferred Termination Early Retirement Benefits, as determined in the sole
discretion of the Company. The Plan is an unfunded welfare benefit plan for
purposes of ERISA, a severance pay plan within the meaning of United States
Department of Labor Regulation Section 2510.3-2(b) and an involuntary separation
pay plan within the meaning of Treasury Regulation Section 1.409A-1(b)(9). This
Plan supersedes all prior policies and practices of the Company with respect to
severance or separation pay for Executives whose employment is involuntarily
terminated on or after February 10, 2014. This Plan is the only severance
program for such Executives.
1.Definitions.
1.1.    “Company” means Levi Strauss & Co.
1.2.    “Comparable Position” means any job that has no negative impact on base
salary. To be a “Comparable Position,” the different job must be performed at
the same or geographically proximate work site with the same or comparable work
schedule, as determined in the sole discretion of the Company.
1.3.    “Compensation” means (i) the sum of the Executive’s (a) annual base
salary rate in effect on his or her Termination Date, plus (b) target bonus
amount under the Annual Incentive Plan (“AIP”) for the fiscal year in which the
termination is announced to the Executive (ii) divided by 52. Compensation is
solely used for purposes of determining an eligible Executive’s Severance Pay
under the Plan.
Compensation = annual base salary + AIP target bonus for the fiscal year in
which the termination is announced
52
1.4.    “Deferred Termination Early Retirement Benefits” means the benefits
provided to an Executive pursuant to Section 3.3 on account of his or her
involuntary termination from the Company.
1.5.    “Employee” means a common-law employee of the Company on the Home Office
Payroll, including an employee classified by the Company as a U.S. expatriate
employee, who is not subject to the overtime provisions of the Fair Labor
Standards Act, and who is a Home Office Payroll employee, and who has not signed
an agreement that he or she is not entitled to benefits




--------------------------------------------------------------------------------



from the Company. An Employee does not include any person who is designated by
the Company as an independent contractor or an employee of a third party
(including, but not limited, to a “leased employee,” within the meaning of
Section 414(n) of the Internal Revenue Code of 1986, as amended (the “Code”)),
or any individual who has entered into an independent contractor or consultant
agreement with the Company. Individuals not treated as Employees by the Company
on its payroll records are excluded from Plan participation even if a court or
administrative agency determines that such individuals are Employees.
1.6.    “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
1.7.    “Executive” means (i) a WLT Member, or (ii) an Employee whose position
is classified under the Executive Band or Leader Band in the Company’s
World-Wide Compensation Plan.
1.8.    “General Release Agreement” means a legally binding document in which an
Employee waives any and all claims against the Company (as defined in the
General Release Agreement) related to his or her employment or separation from
employment. Whether or not an Executive chooses to sign the General Release
Agreement is completely at his or her discretion.
1.9.    “Plan” means the Levi Strauss & Co. Executive Severance Plan, as set
forth in this instrument and as hereafter amended.
1.10.    “Severance Benefits” means the severance benefits provided to an
Executive pursuant to Section 3.2 on account of his or her involuntary
termination from the Company.
1.11.    “Severance Payment(s)” or “Severance Pay” means the payments to an
eligible Executive pursuant to Section 3.1 on account of his or her involuntary
termination from the Company.
1.12.    “Termination Date” means the Executive’s final day of employment with
the Company which date shall be communicated by the Company to the Executive.
1.13.    “WLT Member” means each Employee identified on Appendix A.
1.14.    “Year of Service” means a 12-month period of employment beginning on
the later of the Executive’s hire or rehire date. Years of Service are
calculated in full 12-month periods with no credit for partial years.
2.    Eligibility for Severance Payments, Severance Benefits and Deferred
Termination Early Retirement Benefits.
2.1.    General Eligibility. Except as otherwise provided in the Plan, an
Executive is entitled to Severance Payments, Severance Benefits or Deferred
Termination Early Retirement Benefits under the Plan only if his or her
employment with the Company is involuntarily terminated by action of the Company
on account of a reduction in force, layoff or position elimination.

2

--------------------------------------------------------------------------------



2.2.    Exclusions. An Executive is not eligible for Severance Payments,
Severance Benefits or Deferred Termination Early Retirement Benefits if he or
she:
(a)    Voluntarily resigns before his or her Termination Date;
(b)    Is terminated because of failure to return from an approved leave of
absence;
(c)    Resigns or is involuntarily terminated because the Company has determined
that he or she violated any policy, procedure or rule of the Company, engaged in
dishonest or wrongful conduct, committed any crime or performed his or her
duties in an unacceptable manner;
(d)    Resigns or is terminated after declining to accept an offer of a
Comparable Position with the Company or an affiliate of the Company;
(e)    Ceases to be an Executive as defined by the Plan;
(f)    Terminates employment with the Company by reason of death;
(g)    Receives consulting fees from the Company following his or her
Termination Date;
(h)    Is entitled to long-term disability benefits from the Company-sponsored
long-term disability plan as of the date the involuntary termination would have
occurred had the individual been actively at work on such date;
(i)    Has an individual written agreement with the Company that provides for
any form of severance, separation or special retirement program; or
(j)    Has notified the Company of his or her intent to retire from the Company
prior to the date the Company notified the Executive of his or her involuntary
termination.
2.3.    Certain Corporate Transactions. Unless, and only to the extent expressly
authorized by the Company or as set forth in this Plan, no Severance Payments,
Severance Benefits or Deferred Termination Early Retirement Benefits will be
payable under the Plan to an Executive in the event of the sale or other
disposition of the Company, any affiliate or any assets or stock of either, if
the Executive (i) continues to be employed by the Company, its successor or an
affiliate on or after the date of such sale or other disposition, (ii) is
offered a Comparable Position with the acquiring entity or any of its
affiliates, or (iii) is offered a Comparable Position with an entity that was an
affiliate of the Company immediately prior to the sale or other disposition.

3

--------------------------------------------------------------------------------



3.    Amount and Form of Severance Payments, Severance Benefits and Deferred
Termination Early Retirement Benefits.
3.1.    Payment Amount. An eligible Executive is entitled to receive the
following Severance Payments:
In exchange for signing a General Release Agreement, in a form acceptable to the
Company, an eligible Executive who is involuntarily terminated from the Company
will be eligible to receive Severance Pay and Severance Benefits, subject to
Section 3.4. The consideration for the voluntary General Release Agreement will
be the Severance Pay and Severance Benefits the eligible Executive would not
otherwise be eligible to receive. An eligible Executive will receive Severance
Pay in accordance with the following table:
WLT Member
80 weeks of Compensation
Executive and Leader Band
28 weeks of Compensation, plus two (2) additional weeks of Compensation for each
Year of Service in excess of five (5), limited to a maximum period of 52 weeks
of Compensation
 
 

3.2.    Severance Benefits.
(a)    Medical Benefits Subsidy.
(1)
“COBRA” Continuation Coverage: An Executive who is enrolled in a
Company-sponsored medical benefits plan on his or her Termination Date is
eligible to continue his or her medical, dental and/or vision coverage for up to
18 months under the Consolidated Omnibus Budget Reconciliation Act (“COBRA”).
Generally, the Executive is required to pay the full cost of this coverage, plus
a two percent (2%) administrative fee. If an Executive does not timely elect to
exercise his or her COBRA continuation rights to continue his or her
Company-sponsored medical, dental and/or vision benefits, the Executive may not
reinstate such coverage at a later date. COBRA coverage will not extend beyond
the date on which a terminated Executive becomes eligible for coverage under
another group health plan unless the new plan has a pre-existing condition
limitation or the Executive is entitled to Medicare. All of the terms and
conditions of the corresponding medical, dental and/or vision plans sponsored by
the Company will apply to an Executive receiving COBRA continuation coverage.

(2)
Company Subsidy for COBRA (Medical Coverage Only): If an Executive and/or his or
her covered dependents timely elect(s) to receive medical continuation coverage
through COBRA, the Company will subsidize the cost (at the active employee
contribution


4

--------------------------------------------------------------------------------



rate) of the medical coverage under COBRA for the duration of the Executive’s
severance payment period under Section 3.1 above, up to a maximum coverage
period of 18 months. Thereafter, the Executive will be required to pay the full
applicable COBRA premium for medical coverage. During the Company-subsidized
COBRA coverage period, the Executive must pay for the remainder of the cost of
his or her COBRA medical coverage, plus any income tax imposed upon the value of
the subsidy.
All periods of Company-subsidized coverage are counted toward the 18-month COBRA
entitlement.
(3)
Dental and/or Vision Continuation: The Company will not subsidize
Company-sponsored dental and vision benefits continuation coverage. An Executive
may elect to continue dental and/or vision coverage under COBRA as described in
paragraph (a)(1) above.

(b)    Life Insurance Continuation. The Company will pay the cost of premiums
under its standard basic life insurance program of $10,000 for the same duration
that it subsidizes the COBRA coverage under paragraph (a)(2) above.
(c)    Retiree Medical Benefits. If an Executive retires and becomes covered by
the Company’s retiree health benefits program, the Company will pay the full
cost for the retiree medical coverage for the same duration that it subsidizes
the COBRA coverage under paragraph (a)(2) above, reduced by the period during
which the Executive was receiving subsidized COBRA coverage.
(d)    Outplacement Benefits. Eligible Executives may be entitled to receive
reasonable outplacement counseling and job search benefits. In no event will the
Company provide such outplacement benefits to an eligible Executive later than
December 31 of the second year following his or her Termination Date.
(e)    No Substitute Payments. An Executive may not receive cash or any other
benefit in lieu of the available Severance Benefits.
3.3.    Deferred Termination Early Retirement Benefits.
(a)    Any Executive who is within 18 months of meeting the minimum requirements
to be early retirement eligible under the Company’s pension and/or retiree
medical plans (15 years of service/age 55) will be eligible for a deferred
Termination Date. To qualify for the deferred Termination Date, the Executive
must:
(1)
Become early retirement eligible within 18 months following the date he or she
is notified of his or her termination of employment; and


5

--------------------------------------------------------------------------------



(2)
Submit a General Release Agreement, as described below, within the prescribed
time period.

(b)    Except as provided below, the Termination Date for any such Executive
will be deferred to the first date he or she meets the minimum age and service
requirements for early retirement. This way, the Executive may take early
retirement on his or her Termination Date. Until the deferred Termination Date,
the Executive will remain on the Company’s payroll as an employee with special
leave status. During this period, the Executive will continue to be eligible for
Company benefits and earn service towards eligibility for early retirement
benefits; provided, however, that the Executive may not participate in the
Employee Savings and Investment Plan of Levi Strauss & Co. (the “ESIP”) during
the special leave period. Benefit plan and service credit eligibility will cease
when the Executive satisfies the minimum early retirement requirements. The
terms of the early retirement benefits are governed exclusively by the governing
plan documents for those benefits. The Company reserves the right to amend or
terminate the pension or retiree medical plan, as described in the governing
plan documents.
(c)    In lieu of the Executive’s regular salary, the Executive will instead
receive the total value of his or her Severance Payments, as calculated above
under Section 3.1, paid through the bi-weekly payroll process. In most cases,
the total amount of the Severance Payments will be distributed evenly over the
course of the entire leave period ending on the Termination Date. However, if
the number of weeks of Severance Pay earned by the Executive is greater than the
number of weeks needed to attain early retirement eligibility, the payments will
be issued according to the normal payroll schedule until the end of the
Severance Pay period. In this situation, an Executive’s Termination Date (i.e.,
the date he or she becomes early retirement eligible) will occur before all
Severance Payments have been issued. The Severance Payments will continue beyond
the Termination Date until all payments are issued to the Executive. Note,
however, that the Termination Date will mark the end of active employment so
other employee benefits will cease at that time. However, these Severance
Payments will begin only after both (i) the Executive has signed the General
Release Agreement, and (ii) the revocation period, if any, has expired. If the
Executive fails to sign the General Release Agreement within the prescribed time
period, or revokes the Agreement after signing, he or she will not be eligible
for any Severance Pay or Severance Benefits described under Sections 3.1, 3.2 or
3.3.
(d)    An Executive who qualifies for deferred termination under this Section
3.3 may choose an immediate Termination Date instead by notifying the Company
within 10 business days of the date he or she is notified of his or her
termination of employment. By choosing an immediate Termination Date, the
Executive will be entitled to the Severance Payments and Severance Benefits
described under Sections 3.1 and 3.2 of the Plan, subject to all applicable
terms and conditions. Notwithstanding the foregoing, if any Severance Payments
are subject to Code Section 409A, such Severance Payments shall be paid at the
same time they would have been paid had the Executive not elected an immediate
Termination Date.

6

--------------------------------------------------------------------------------



3.4.    Conditions and Limitations on Severance Payments, Severance Benefits and
Deferred Termination Early Retirement Benefits. Severance Pay, Severance
Benefits and Deferred Termination Early Retirement Benefits are specifically
conditioned upon the Executive signing and not later revoking a General Release
Agreement at a time and in a manner to be determined by the Company. Under no
circumstances will any Severance Pay, Severance Benefits or Deferred Termination
Early Retirement Benefits be made to an Executive who elects not to sign, or who
revokes, a General Release Agreement.
3.5.    Form and Timing of Severance Payments, Severance Benefits and Deferred
Termination Early Retirement Benefits.
(a)    Except as provided under Section 3.3 for Deferred Termination Early
Retirement Benefits, Severance Payments will be paid in installments in
accordance with the Company’s regular payroll payment schedule following the
eligible Executive’s Termination Date, however any Severance Pay and Severance
Benefits which become available will commence only after the General Release
Agreement has been signed, and the revocation period, if any, for the signed
General Release Agreement has passed.
(b)    If the Company reemploys an eligible Executive who is receiving Severance
Pay, Severance Benefits or Deferred Termination Early Retirement Benefits under
the Plan, the individual will become ineligible and such pay and benefits will
cease effective as of the reemployment date.
(c)    If an Executive dies before Severance Payments are completed, any
remaining Severance Payments, including the value of any Severance Payments
under Section 3.3(c), will be made to the Executive’s estate in a lump-sum
within 60 days after the Executive’s death.
3.6.    Plant Shut-Down or Mass Layoff. If the Executive is laid off or
discharged because of a plant shut-down or mass layoff to which the federal, or
any state, Worker Adjustment and Retraining Notice Act (“WARN”) applies,
Severance Payments, Severance Benefits and Deferred Termination Early Retirement
Benefits will not be available, except as provided in this Section 3.6. The
Company shall provide notice of termination of employment (and may, at its
discretion, place employees on paid administrative leave during some portion or
all of the WARN notice period), or pay in lieu of notice, or a combination of
notice and pay in lieu of notice in accordance with the provisions of WARN. The
amount of severance payments to which the Executive is entitled under the Plan
shall be determined by subtracting the number of days’ pay in lieu of notice (or
pay received while on administrative leave during a period for which WARN notice
is given) he/she receives pursuant to WARN from the amount of severance payments
to which he or she would be otherwise entitled under this Plan. The period of
Company-subsidized medical and life insurance coverage under Section 3.2,
however, shall not be reduced by the time during which the Executive receives
continued medical coverage or continued life-insurance coverage as part of the
WARN notice period. Instead, the period of Company-subsidized medical and
life-insurance coverage under Section 3.2 shall commence as of the date the WARN
notice period expires.

7

--------------------------------------------------------------------------------



3.7.    General Release Agreement. The General Release Agreement will be
furnished to an eligible Executive. It is completely within the eligible
Executive’s own discretion as to whether he or she elects to sign the General
Release Agreement. An eligible Executive is encouraged to review the General
Release Agreement with his or her personal attorney at his or her own expense,
if he or she so desires.
Time Frame for Signing. An Executive less than age 40 on the date he/she
receives the General Release Agreement, must sign, date and return it to the
Plan Administrator within seven (7) calendar days of the date of receipt, unless
a later date is expressly stated in the General Release Agreement. Minnesota
residents, who are less than age 40 on the date of receipt, must sign and return
the General Release Agreement within twenty-one (21) calendar days of the date
of receipt, unless a later date is expressly stated in the General Release
Agreement.
An Executive age 40 or older on the date he/she receives the General Release
Agreement, must sign and return it at any time within twenty-one (21) calendar
days of the date of receipt (for an individual termination) or at any time
within forty-five (45) calendar days of receipt (for a group termination),
unless a later date is expressly stated in the General Release Agreement. In the
event of a group termination, as determined in the sole discretion of the
Company, the Company will furnish affected Executives with such additional
information as may be required by law.
Revocation Right. An Executive who is less than age 40 and is not a Minnesota
resident on the date of receipt, cannot revoke the General Release Agreement
once he/she has signed it. An Executive who is age 40 or over and not a
Minnesota resident, may revoke his/her signed General Release Agreement in
writing within seven (7) days after his/her signing the General Release
Agreement. An Executive who is a Minnesota resident on the date of receipt, may
revoke his/her signed General Release Agreement in writing within fifteen
calendar (15) days after it is signed and returned. Any such revocation shall be
made in writing and shall be received by the Plan Administrator within the seven
(7)-day or fifteen (15)-day periods as described.
Notwithstanding the foregoing, in all events the Executive must execute the
General Release Agreement, and any revocation period must have expired, not
later than sixty (60) days after the Termination Date (determined for purposes
of this paragraph without regard to whether the Executive is eligible for or
elects a deferred Termination Date pursuant to Section 3.3) in order to receive
Severance Pay and Severance Benefits. If such sixty (60)-day period ends in the
calendar year following the year that includes the Termination Date, payment of
any Severance Pay or Severance Benefits that are subject to Code Section 409A
shall commence not earlier than the first (1st) business day of the calendar
year following the year that includes the Termination Date.
3.8.    Withholding. The Company will withhold from all Severance Payments,
Severance Benefits and Deferred Termination Early Retirement Benefits all
required federal, state, local and other taxes and any other payroll deductions
required.
3.9.    Code Section 409A Compliance. For purposes of Code Section 409A, each
“payment” (as defined by Code Section 409A) made under the Plan will be
considered a “separate payment.” Each such payment will be deemed exempt from
Code Section 409A to the full extent permissible under the “short-term deferral
exemption” under Treasury Regulation Section 1.409A-1

8

--------------------------------------------------------------------------------



(b)(4) and, with respect to amounts that are not exempt under the short-term
deferral exemption or any other exemption, (i) do not exceed two (2) times the
lesser of the Executive’s base salary in the year preceding the year that
includes the Termination Date (determined for purposes of this paragraph without
regard to whether the Executive is eligible for or elects a deferred Termination
Date pursuant to Section 3.3) or(ii) the limitation in effect under Code Section
401(a)(17) for the year that includes the Termination Date, and are paid no
later than the last day of the second taxable year following the taxable year
containing the Executive’s Termination Date, the “two years/two times”
separation pay exemption under Treasury Regulation Section 1.409A-1(b)(9)(iii),
which are hereby incorporated by reference. In the event that any Executive is a
“specified employee” as defined in Code Section 409A on the Executive’s
Termination Date, Severance Pay or Severance Benefits that are subject to Code
Section 409A shall be paid until the earlier of the first (1st) day of the
seventh (7th) month following the month that includes the Termination Date, or
the date of the Executive’s death, and all amounts that would otherwise have
been paid prior to such date shall be paid as soon as practical after such date
in a lump sum without interest. The Plan is intended to comply in all respects
to Code Section 409A, and to the maximum extent permitted by law shall be so
construed. Notwithstanding the foregoing, in no event shall the Company have
liability to an Executive for any penalty or other adverse tax consequences
resulting from Section 409A or otherwise.
4.    Administration.
The Company is the “Plan Administrator” of the Plan and the “named fiduciary”
within the meaning of such terms as defined in ERISA. The Company has the
discretionary authority to determine eligibility for Plan benefits and to
construe the terms of the Plan, including the making of factual determinations.
Severance Pay, Severance Benefits and Deferred Termination Early Retirement
Benefits under the Plan will be payable only if the Company determines in its
sole discretion that the Executive is entitled to them. The decisions of the
Company will be final and conclusive with respect to all questions concerning
the administration of the Plan. The Company may delegate to other persons
responsibilities for performing certain of its duties under the Plan and may
seek such expert advice as it deems reasonably necessary with respect to the
Plan. The Company may rely upon the information and advice furnished by such
delegatees and experts, unless actually knowing such information and advice to
be inaccurate or unlawful.
5.    Amendment or Termination.
Executives do not have any vested rights to Severance Payments, Severance
Benefits or Deferred Termination Early Retirement Benefits. The Company reserves
the right, in its sole and unlimited discretion, to amend or terminate the Plan
at any time by action of the Company’s Chief Executive Officer, or his or her
designee, without prior notice to any Executive.
6.    Claims Procedure.
(a)    Any person who believes he or she is entitled to any payment under the
Plan (“Applicant”) may submit a claim in writing to the Company. Any such claim
should be sent to the Health & Welfare Plans Administrative Committee (the
“Committee”), c/o Levi Strauss & Co., P.O. Box 7215, San Francisco, CA 94120,
Attention: Vice President, Compensation, Benefits & HR Services. If a claim is
denied in whole or in part, the

9

--------------------------------------------------------------------------------



Committee will furnish the Applicant within 90 days after receipt of such claim
with a written notice, written in a manner calculated to be understood by the
Applicant, which includes (i) the specific reason(s) for the denial, (ii)
specific references to the Plan provisions on which the denial is based, (iii) a
description of any additional material or information necessary for properly
completing the claim and an explanation why such material or information is
necessary, (iv) a statement that the Applicant is entitled to receive, upon
request and free of charge, reasonable access to, and copies of, all documents,
records or other information relevant to his or her claim, and (v) an
explanation of the Plan’s appeal procedures. The 90-day period for responding to
a claim may be extended by up to an additional 90 days if the Applicant is given
a written notice of the extension, including an explanation of the reason for
the extension and an estimate of when the claim will be resolved, by the end of
the initial 90-day period.
(b)    An Applicant may appeal the denial of his or her claim and have the
Committee reconsider the decision. The Applicant or the Applicant’s authorized
representative has the right to: (i) request an appeal by written notice to the
Committee at the address identified above no later than 60 days after the
receipt of the notice from the Committee denying the Applicant’s claim, (ii)
upon request and free of charge, review or receive copies of any documents,
records or other information relevant to the Applicant’s claim, and (iii) submit
written comments, documents, records and other information relating to the
Applicant’s claim in writing to the Committee. In deciding the Applicant’s
appeal, the Committee will take into account all comments, documents, records
and other information submitted by the Applicant relating to the claim,
regardless of whether such information was submitted or considered in the
initial review of the claim. If the Applicant does not provide all the necessary
information for the Committee to process the appeal, the Committee may request
additional information and set deadlines for the Applicant to provide that
information.
(c)    The Committee’s decision on review will be in writing, written in a
manner calculated to be understood by the Applicant, and will include (i)
specific reason(s) for the decision, (ii) specific references to the Plan
provisions on which the decision is based, (iii) a statement that the Applicant
is entitled to receive, upon request and free of charge, reasonable access to,
and copies of, all documents, records or other information relevant to his or
her claim, and (iv) a statement of the Applicant’s right to bring a civil action
under ERISA Section 502(a) following a denial of his or her appeal for benefits.
The notice will be delivered to the Applicant within 60 days after the request
for review is received, unless extraordinary circumstances require a longer
period, in which event the 60-day period may be extended by up to an additional
60 days if the Applicant is given a written notice of the extension, including
an explanation of the reason for the extension and an estimate of when the
appeal will be resolved, by the end of the initial 60-day period.
(d)    The provisions of this Section 6 are intended to comply with ERISA
Section 503 and the Regulations issued thereunder, and will be so construed. In
accordance with such Regulations, each Applicant will be entitled, upon written
request and without charge, to review and receive copies of all material
relevant to his or her claim within the meaning

10

--------------------------------------------------------------------------------



of Department of Labor Regulation Section 2560.503-1(m)(8), and to be
represented by a qualified representative.
(e)    In further consideration of being permitted to participate in the Plan,
each eligible Executive agrees on behalf of himself or herself, and all other
persons claiming through him or her, that he or she will not commence any action
at law or equity (including without limitation any action under ERISA Section
502), or any proceeding before any administrative agency, for payment of any
benefit under this Plan without first filing a written claim for such benefit
and appealing the denial of that claim in accordance with the provisions of this
Section 6, and in any event not more than 180 days after the appeal is denied in
accordance with paragraph (c) above.
7.    Source of Payments.
All Severance Payments, Severance Benefits and Deferred Termination Early
Retirement Benefits will be paid in cash from the general funds of the Company;
no separate fund will be established under the Plan and the Plan will have no
assets. Any right of any person to receive any payment under the Plan will be no
greater than the right of any other unsecured creditor of the Company.
8.    Inalienability.
In no event may any Executive sell, transfer, anticipate, assign or otherwise
dispose of any right or interest under the Plan. At no time will any such right
or interest be subject to the claims of creditors nor liable to attachment,
execution or other legal process.
9.    Recovery of Payments Made by Mistake.
An eligible Executive must return to the Company any Severance Payment,
Severance Benefit or Deferred Termination Early Retirement Benefit, or portion
thereof, made by a mistake of fact or law. The Company has all remedies
available at law or in equity for the recovery of such amounts.

11

--------------------------------------------------------------------------------



10.    No Enlargement of Employment Rights.
Neither the establishment or maintenance of the Plan, the payment of any amount
by the Company nor any action of the Company will confer upon any individual any
right to be continued as an Employee nor any right or interest in the Plan other
than as provided in the Plan. Other than an Employee who has a written agreement
to the contrary signed by the President, Chief Executive Officer or a Senior
Vice President of the Company, every Employee is an employee-at-will whose
employment with the Company may be terminated by the Company or the Employee at
any time with or without cause and with no notice.
11.    Applicable Law.
The provisions of the Plan will be construed, administered and enforced in
accordance with ERISA and, to the extent applicable, the laws of the State in
which the Executive resides on his or her Termination Date.
12.    Severability.
If any provision of the Plan is held invalid or unenforceable, its invalidity or
unenforceability will not affect any other provision of the Plan, and the Plan
will be construed and enforced as if such provision had not been included.
13.    Execution.
IN WITNESS WHEREOF, Levi Strauss & Co., by its duly authorized officer, has
executed the Plan on the date indicated below.
LEVI STRAUSS & CO.

__________________________________
Varun Bhatia
Senior Vice President & Chief Human Resources Officer

Dated:        



12

--------------------------------------------------------------------------------




APPENDIX A
For purposes of this Plan, the following positions are designated as Worldwide
Leadership Team members (WLT), assuming the Employee in the position is also a
U.S. Home Office Payroll Employee at the time of termination:
President & Chief Executive Officer
Executive Vice President & President, Global Levi's® Brand
Executive Vice President & President Global Dockers® Brand
Executive Vice President & President Global Retail
Executive Vice President & President Americas
Executive Vice President & President Europe
Executive Vice President & President Asia, ME, Africa
Executive Vice President & Chief Financial Officer
Senior Vice President & Chief Supply Chain Officer
Senior Vice President & General Counsel
Senior Vice President & Chief Human Resources Officer
Senior Vice President & Chief Communications Officer
This list is subject to change and may be revised at any time.


